DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  "such that the reinforcing members spaced apart from each other" should read "such that the reinforcing members .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the opposite side members" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the lower portion" and "the upper portion" in line 2 and line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee et al. (KR 10-2329209 B1, citations refer to enclosed machine translation).
Regarding claim 1, Lee teaches a battery casing containing a high-voltage battery (“the battery module assembly 100 for an electric vehicle according to an embodiment of the present invention may be applied to an electric vehicle capable of driving by using a driving motor operated by receiving power from a high voltage battery as a power source”, [0036]; “a battery mounting for accommodating the battery modules 1 having a plurality of battery cells capable of charging and discharging”, [0037]), the battery casing comprising: 
a battery floor 10 comprising side seals disposed on lateral portions of the battery floor to extend in a longitudinal direction and a front seal extending in a transverse direction intersecting the side seals to connect the side seals and a connector provided in front of the front seal and connected to electric components, including batteries (“The battery tray 10 has a bottom plate and front and rear sidewalls and left and right sidewalls (both sidewalls) connected to the edge of the bottom plate”, [0046]; figs. 2 and 3 show that the floor 10 has side walls extending in a lengthwise direction of the battery module and a front wall extending between the side walls to connect them; “The cooling plate 71 may flow cooling water through the cooling water flow passage, and may discharge heat generated from the battery modules 1 to the outside through the battery tray 10 and the lower cover 30… the cooling plate 71 has a cooling water inlet 73 for introducing cooling water into the cooling water flow passage, and a cooling water outlet 75”, [0056] and [0055], such that pieces 73 and 75 are each connectors which are thermally connected to electric components such as the batteries);
an extension floor comprising side members connected to a front end of the battery floor and coupled to the side seals to form load paths, and comprising a front member extending in a lateral direction to connect the side members and having an open area in a portion facing the connector (figs. 2 and 3 show an extension floor of the battery module including side members coupled to the side seals to form load paths and a front member, in which portal 15 is located, that extends laterally to connect the side members; the front member has an open area in a portion where the connectors 73 and 75 are located)
and a reinforcing structure disposed in the open area of the extension floor to surround the connector, the reinforcing structure being disposed to support the front seal and the front member, thereby forming the load paths (figs. 2 and 3 show that the open area has walls on three sides which may be collectively considered a reinforcing structure; the reinforcing structure surrounds the connectors 73 and 75 and forms load paths with the front seal and front member).
Regarding claim 2, Lee teaches the battery casing according to claim 1, wherein the side members of the extension floor extend forward from the side seals while being inclined inward, and the front member is coupled to distal ends of the side members (figs. 2 and 3 show that the side members of the extension floor extend forward, with respect to the figure, from the side seals and are angled inward toward the center of the battery module; figs. 2 and 3 also show that the front member is connected to distal ends of the side members, away from the connection point with the side seals/walls).
Regarding claim 3, Lee teaches the battery casing according to claim 1, wherein a lower end of the extension floor is open downwardly in a top-bottom direction, thereby forming a space portion (fig. 1 shows that the extension floor has a space portion formed by a recess that extends downward from the top of the case, the directions considered with respect to the figure).
Regarding claim 4, Lee teaches the battery casing according to claim 3, wherein the space portion extends in a length greater than the width of the connector, and a range from the front member to the connector is open (figs. 1-3 of Lee show that the space portion extends longer than the width of the connectors 73 and 75 in order to accommodate them; figs. 1-3 also show that the front member has an opening where the connectors are located).
Regarding claim 5, Lee teaches the battery casing according to claim 3, wherein the extension floor comprises a cover 30 on a bottom thereof, the cover being detachably attached to the space portion to close the space portion (“a lower cover 30”, [0045]; fig. 3 shows that the lower cover 30 is positioned on the bottom of the extension floor portion of the module with respect to the figure; the exploded view in fig. 3 shows that the cover is detachable, and fig. 1 shows that the cover 30 closes the space portion on the bottom, with respect to the figure, leaving the space portion open on the top and side directions of the module).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 10-2329209 B1) as applied to claim 1 above, and further in view of Hitz et al. (US 2018/0229593 A1).
Regarding claim 6, Lee teaches the battery casing according to claim 1. Lee does not teach that the battery casing further comprises a plurality of reinforcing members disposed in a longitudinal direction of the front seal such that the reinforcing members are spaced apart from each other, the reinforcing members extending forward from the front seal to connect to the side members or the front member, thereby forming the load paths.
Hitz teaches a battery casing for a battery module (“Battery Carrier with Improved Crash Properties”, Title). Specifically, Hitz teaches a reinforcing member disposed in a longitudinal direction (“The longitudinal strut 9 is arranged running in a manner oriented in the longitudinal direction X of the motor vehicle”, [0040]; figs. 2 and 6).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery casing of Lee by incorporating a plurality of reinforcing members as taught by Hitz, such that the reinforcing members are disposed in a longitudinal direction of the front seal such that the reinforcing members are spaced apart from each other, the reinforcing members extending forward from the front seal to connect to the side members or the front member, thereby forming the load paths. The struts of Hitz help to form load paths with greater hardness to reinforce the casing (“Consequently, the load paths crucially extend in the longitudinal direction of the motor vehicle or transverse direction of the motor vehicle, in each case over the entire length or width of the trough, but in particular not over the full surface, but rather in each case in a strip-shaped manner… A load path extending through the entire length or width of the trough in the longitudinal direction of the motor vehicle or in the transverse direction of the motor vehicle therefore has a greater hardness than the remaining regions of the trough. The deformation rigidity or rigidity against deformation in the event of a side or head-on crash is therefore increased”, [0007]). While Hitz only teaches one strut 9, multiple reinforcing members would predictably increase the reinforcing effect. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 7, Lee teaches the battery casing according to claim 1, wherein the reinforcing structure comprises a reinforcement bracket configured to surround the connector, and connected to the front member, thereby forming the load paths (figs. 2 and 3 show that the reinforcing structure comprises a bracket formed by the walls which surround the connectors 73 and 75 on three sides; this bracket is connected to the front member).  
	Lee does not teach a plurality of reinforcing portions provided in a longitudinal direction of the front seal, disposed on opposite sides of the connector, and coupled to the front seal, or that the reinforcement bracket is connected to the reinforcing portions. 
Hitz teaches a battery casing for a battery module (“Battery Carrier with Improved Crash Properties”, Title). Specifically, Hitz teaches a reinforcing portion disposed in a longitudinal direction (“The longitudinal strut 9 is arranged running in a manner oriented in the longitudinal direction X of the motor vehicle”, [0040]; figs. 2 and 6).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery casing of Lee by incorporating a plurality of reinforcing portions as taught by Hitz, such that the reinforcing portions are provided in a longitudinal direction of the front seal, disposed on opposite sides of the connector, and coupled to the front seal and the reinforcing portions. The struts of Hitz help to form load paths with greater hardness to reinforce the casing (“Consequently, the load paths crucially extend in the longitudinal direction of the motor vehicle or transverse direction of the motor vehicle, in each case over the entire length or width of the trough, but in particular not over the full surface, but rather in each case in a strip-shaped manner… A load path extending through the entire length or width of the trough in the longitudinal direction of the motor vehicle or in the transverse direction of the motor vehicle therefore has a greater hardness than the remaining regions of the trough. The deformation rigidity or rigidity against deformation in the event of a side or head-on crash is therefore increased”, [0007]). While Hitz only teaches one strut 9, multiple reinforcing members would predictably increase the reinforcing effect. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 8, Lee teaches the battery casing according to claim 7, wherein each of the reinforcing portions comprises a first reinforcing section coupled to the reinforcement bracket and a second reinforcing section coupled to the front seal, the first reinforcing section extending further away from the battery floor than the second reinforcing section (Lee as modified by Hitz teaches reinforcing portions between the reinforcement bracket and the front seal; since the reinforcement bracket is further away from the main portion of the battery floor 10 compared to the front seal, the first section extends further away from the battery floor compared to the second section). 
Regarding claim 9, modified Lee teaches the battery casing according to claim 8.
Lee as modified thus far does not teach that a front end of the lower portion of the first reinforcing section is inclined backward, and a front end of the upper portion of the first reinforcing section is inclined backward and connected to the second reinforcing section.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the reinforcing sections of the reinforcing portions of modified Lee such that a front end of the lower portion of the first reinforcing section is inclined backward, and a front end of the upper portion of the first reinforcing section is inclined backward and connected to the second reinforcing section, since reinforcing portions formed in this shape will predictably function to reinforce the battery casing. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 10, Lee teaches the battery casing according to claim 7, wherein the reinforcement bracket comprises:
a pair of sidewalls facing each other, spaced apart from each other a distance greater than the width of the open area, and coupled to the front member (figs. 2 and 3 show that the reinforcement bracket includes a pair of sidewalls that face each other, surround the open area, and connect to the front member); 
and a connecting portion connecting the sidewalls, coupled to the reinforcing portions, and allowing the connector to extend therethrough (figs. 2 and 3 also show a connecting portion forming a back wall of the reinforcement bracket; Lee as modified by Hintz to include reinforcing portions has reinforcing portions that connect to the connecting portion of the reinforcement bracket; the connecting portion allow the connectors 73 and 75 to extend through the open space of the reinforcement bracket).
Regarding claim 11, modified Lee teaches the battery casing according to claim 10, wherein the sidewalls of the reinforcement bracket and the reinforcing portions are disposed on a straight line in a front-back direction (figs. 2 and 3 of Lee show that the sidewalls of the reinforcement bracket are disposed in a line parallel with the side seals/walls in a direction from the front to the back of the module; Lee as modified by Hintz to include reinforcing portions may have reinforcing portions disposed on a straight line with the sidewalls of the reinforcement bracket, since the reinforcing portions will predictably function in this location. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728